Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are a “first communication interface configured to….” as recited in claims 1, 7, and 8, a “second communication interface configured to….” as recited in claims 1 and 8, a “internal communication interface configured to….” as recited in claims 1, 7, and 8 and a “third communication interface configured to….” as recited in claims 7 and 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the first and second communication interfaces of claim 1, the specification states “the he first communication interface of the processing unit and the second communication interface of the processing unit are in the form of communication interfaces for wireless data transfer, for example, e.g. Bluetooth, WLAN, NFC, 3G/4G/5G….Physically, the first and second communication interfaces of the processing unit can form one unit and thus, be a single communication interface.” Thus structure of the first and second communication interface will be interpreted as at least one wireless data transfer circuitry on the processing unit.
Regarding the first and second communication interfaces of claim 8, the specification states “the he first communication interface of the processing unit and the second communication interface of the processing unit are in the form of communication interfaces for wireless data transfer, for example, e.g. Bluetooth, WLAN, NFC, 3G/4G/5G….Physically, the first and second communication interfaces of the processing unit can form one unit and thus, be a single communication interface.” And “The first and/or second and/or third communication interface of the mobile apparatus are in the form of communication interfaces for wireless data transfer, for example, e.g. Bluetooth, WLAN, NFC, 3G/4G/5G… Physically, the first and/or second and/or third communication interface of the mobile apparatus can form one unit and can thus be a single communication interface.” Since Claim 8 does not specifically recite that the vehicle or mobile device are comprised of any communication interface, the claimed structure of the first and second communication interface will be interpreted as at least one wireless data transfer circuitry on either the processing unit or the mobile device.
Regarding the third communication interfaces of claims 7 and 8, the specificiation states “The first and/or second and/or third communication interface of the mobile apparatus are in the form of communication interfaces for wireless data transfer, for example, e.g. Bluetooth, WLAN, NFC, 3G/4G/5G… Physically, the first and/or second and/or third communication interface of the mobile apparatus can form one unit and can thus be a single communication interface.” Thus the structure of the third communication interface will be interpreted as a wireless data transfer circuitry on the mobile device that can be the same circuitry as the one used by the first and second communication interfaces.

Regarding the internal communication interface of claims 1 and 8. The specification does no recite any structure that performs the communication with a vehicle bus network of a vehicle.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6, and 8-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear what structure performs the function of the internal communication interface as recited in independent claims 1 and 8. The internal communication interface is configured to communicate with a vehicle bus but as no structure is being disclosed in either the claims or specification regarding the internal communication interface it is unclear how the communication is enabled. Claims 2-6, and 8-18 do not cure the deficiencies of claims 1 and 8 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an internal communication interface configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The internal communication interface is configured to communicate with a vehicle bus but as no structure is being disclosed in either the claims or specification regarding the internal communication interface it is unclear how the communication is enabled. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 7 recites the limitation "the server apparatus" in line 2 and 8.  There is insufficient antecedent basis for this limitation in the claim. Will interpret as a server apparatus.
Claim 7 recites the limitation "the processing unit" in line 4 and 10.  There is insufficient antecedent basis for this limitation in the claim. Will interpret as a processing unit.
Claim 7 recites the limitation "the provision data" in line 11 and 13.  There is insufficient antecedent basis for this limitation in the claim. Will interpret as provision data.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 20160003621 A1; hereinafter known as Koenig) in view of Luke et al. (US 20170039668 A1; hereinafter known as Luke).

Regarding Claim 1, Koenig teaches A processing unit for a vehicle, comprising: 
a first communication interface configured to communicate with a server apparatus and/or a mobile apparatus; 
a second communication interface configured to communicate with a mobile apparatus; 
an internal communication interface configured to communicate with a vehicle bus network of the vehicle,
{
Fig. 4 Label 416 shows a communication block which connects to a server and thus reads on a “a first communication interface configured to communicate with a server apparatus and/or a mobile apparatus”

Fig. 3 and Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” Where the vehicle ecu has some interface to communicate data to the “vehicle interface on the mobile device”

Fig. 4 label 410 shows a CAN interface which reads on “an internal communication interface configured to communicate with a vehicle bus network of the vehicle” as it links the controller to the ECUs.
}

wherein the processing unit is configured to:
use the second communication interface to receive vehicle entry data representative of an access authorization for a driver to access the vehicle; 
{
Para [0175] “An operator's phone or other device may be used as a key or security device for the vehicle. Alternatively, a key card or security badge may be used to activate the vehicle.” where the phone can communicate with the vehicle to provide 
}

use the internal communication interface to receive vehicle analysis data; 
and to take the received vehicle analysis data as a basis for ascertaining provision data and for providing said provision data on the first communication interface of the processing unit for the purpose of communication with the server apparatus and/or the mobile apparatus.
{
Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” Where the vehicle ecu has some interface to communicate data to the “vehicle interface on the mobile device”. Data is coming from the vehicle ECU and then is being transmitted as data to be displayed, e.g. provision data.

It can be seen the CAN interface, fig. 4 and 5 label 410, which reads on internal communication interface. Is what connects to the vehicle ECU.
}


Koenig does not teach, take the vehicle entry data as a basis for ascertaining an enable signal to allow use of the vehicle and for providing said enable signal on the internal communication interface. 

However, Luke teaches take the vehicle entry data as a basis for ascertaining an enable signal to allow use of the vehicle and for providing said enable signal on the internal communication interface
{
Para [0078] “The user then approaches electric vehicle 110 and uses the user's mobile device as a key to turn on and use electric vehicle 110, thus initiating the user's temporary use session of electric vehicle 110. This may be performed, for example, by communication of security credentials from the collection, charging and distribution machine 108a and/or the electric vehicle sharing management system server 106 to the mobile device 204 (which may be encrypted) associated with the account of the user. These security credentials are recognized by a security system of the electric vehicle 110 in order to enable operation of the electric vehicle 110 for use.”
Where the security credentials, e.g. vehicle entry data, are being recognized to turn the vehicle on, e.g. basis for ascertaining an enable signal.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig to incorporate the teachings of Luke to Use the vehicle entry data to ascertain an enable signal because using the vehicle entry data from a mobile device to ascertain an  enable signal allows for flexibility in what users can access the vehicle (para [0078] “the electric vehicle sharing management system server 106 and/or the collection, charging and distribution machine 108b at which the user is returning the electric vehicle 110 may also deactivate or remove the security credentials sent to the user's mobile device 204 so that the user's mobile device may no longer be used as a key to turn on or start the electric vehicle 110. The electric vehicle 110 will then be ready for another temporary use session by another user.”)

Regarding Claim 6, Koenig in view of Luke teaches The processing unit according to claim 1. Koenig further teaches further configured to: take the vehicle entry data as a basis for ascertaining vehicle user data and for providing said vehicle user data on the first communication interface, wherein the vehicle user data are representative of an identity of the driver.
{
Para [0145] “In another embodiment, the mobile device 110 provides a security device or security key for the vehicle through its communication with the gauge 414. In an illustrated embodiment, the mobile device 110 includes a driver profile including age and experience level. The gauge 414 receives the driver profile information from the mobile device 110 and automatically sets vehicle settings such as the vehicle suspension, shifting patterns, etc. based upon the driver profile.”
}

Regarding Claim 7, Koenig teaches A mobile apparatus comprising: 
a first communication interface configured to communicate with a server apparatus; 
{
Para [0081] “In the embodiment shown, the mobile application 300 resides in a memory 302 of a mobile device 110, which typically includes a programmable circuit, display, camera, and global positioning system (GPS) antenna. Generally, the mobile application 300 is configured to interface to the mobile application interface 202 of FIG. 2, on the server 102.”
}
a second communication interface; and
a third communication interface configured to communicate with the processing unit,
{
Fig. 3 and Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” where the vehicle interface 314 is shown to be on the mobile device and communicates with an ecu, e.g. processing unit of a vehicle, and is thus reads on the third communication interface


Regarding the second communication interface, In the claim interpretation section above it is stated that the specification states “Physically, the first and/or second and/or third communication interface of the mobile apparatus can form one unit and can thus be a single communication interface.” Thus, as the third communication interface is taught, the second communication interface can be considered taught as well as under the broadest reasonable interpretation they can be considered to be physically the same.
}
wherein the mobile apparatus is configured to:
provide the vehicle entry data on the second communication interface for the purpose of transfer to the processing unit; 
{
 Para [0175] “An operator's phone or other device may be used as a key or security device for the vehicle. Alternatively, a key card or security badge may be used to activate the vehicle.” activating the vehicle with the phone in a way similar to a key/security device means that some sort of authorization data for vehicle access is being sent.
}

use the third communication interface to receive the provision data; 
and signal the provision data.
{
Fig. 3 and Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” where speed, fuel consumption, and operational parameters can be considered provision data and where displaying them to a user can be considered “signal the provision data”
}

Koenig does not teach, use the first communication interface to receive vehicle entry data from the server apparatus; 

However, Luke teaches use the first communication interface to receive vehicle entry data from the server apparatus; 

{
Para [0078] “The user then approaches electric vehicle 110 and uses the user's mobile device as a key to turn on and use electric vehicle 110, thus initiating the user's temporary use session of electric vehicle 110. This may be performed, for example, by communication of security credentials from the collection, charging and distribution machine 108a and/or the electric vehicle sharing management system server 106 to the mobile device 204 (which may be encrypted) associated with the account of the user. These security credentials are recognized by a security system of the electric vehicle 110 in order to enable operation of the electric vehicle 110 for use.”
Where the security credentials, e.g. vehicle entry data, can be received from a server.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig to incorporate the teachings of Luke to receive the vehicle entry data from a server because for flexibility in what users can access the vehicle (para [0078] “the electric vehicle sharing management system server 106 and/or the collection, charging and distribution machine 108b at which the user is returning the electric vehicle 110 may also deactivate or remove the security credentials sent to the user's mobile device 204 so that the user's mobile device may no longer be used as a key to turn on or start the electric vehicle 110. The electric vehicle 110 will then be ready for another temporary use session by another user.”)


Regarding Claim 8, Koenig teaches A system comprising: 
a first communication interface configured to communicate with a server apparatus and/or a mobile apparatus; 
a second communication interface configured to communicate with a mobile apparatus; 
an internal communication interface configured to communicate with a vehicle bus network of the vehicle,
{
Fig. 4 Label 416 shows a communication block which connects to a server and thus reads on a “a first communication interface configured to communicate with a server apparatus and/or a mobile apparatus”

Fig. 3 and Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” Where the vehicle ecu has some interface to communicate data to the “vehicle interface on the mobile device”

Fig. 4 label 410 shows a CAN interface which reads on “an internal communication interface configured to communicate with a vehicle bus network of the vehicle” as it links the controller to the ECUs.
}
The vehicle comprises:
the processing unit is configured to:
use the second communication interface to receive vehicle entry data representative of an access authorization for a driver to access the vehicle; 
{
Para [0175] “An operator's phone or other device may be used as a key or security device for the vehicle. Alternatively, a key card or security badge may be used to activate the vehicle.” activating the vehicle with the phone in a way similar to a key/security device means that some sort of authorization data for vehicle access is being sent.
}

use the internal communication interface to receive vehicle analysis data; 
and to take the received vehicle analysis data as a basis for ascertaining provision data and for providing said provision data on the first communication interface of the processing unit for the purpose of communication with the server apparatus and/or the mobile apparatus.
{
Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” Where the vehicle ecu has some interface to communicate data to the “vehicle interface on the mobile device”. Data is coming from the vehicle ECU and then is being transmitted as data to be displayed, e.g. provision data.

It can be seen the CAN interface, fig. 4 and 5 label 410, which reads on internal communication interface. Is what connects to the vehicle ECU.
}
the mobile apparatus comprising: 
a third communication interface configured to communicate with the processing unit,
{
Fig. 3 and Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” where the vehicle interface 314 is shown to be on the mobile device and communicates with an ecu, e.g. processing unit of a vehicle, and is thus reads on the third communication interface


Regarding the second communication interface, In the claim interpretation section above it is stated that the specification states “Physically, the first and/or second and/or third communication interface of the mobile apparatus can form one unit and can thus be a single communication interface.” Thus, as the third communication interface is taught, the second communication interface can be considered taught as well as under the broadest reasonable interpretation they can be considered to be physically the same.
}
wherein the mobile apparatus is configured to:
provide the vehicle entry data on the second communication interface for the purpose of transfer to the processing unit; 
{
 Para [0175] “An operator's phone or other device may be used as a key or security device for the vehicle. Alternatively, a key card or security badge may be used to activate the vehicle.” activating the vehicle with the phone in a way similar to a key/security device means that some sort of authorization data for vehicle access is being sent.
}

use the third communication interface to receive the provision data; 
and signal the provision data.
{
Fig. 3 and Para [0089] “The vehicle interface 314 also provides additional functionality during a ride, and receives data from a vehicle that indicates a current of historical operational state of the vehicle. For example, in some embodiments, the vehicle interface 314 receives data from an electronic control unit of a vehicle, and is configured to display such information on a display of a mobile device (e.g., in the case of fuel consumption, speed, throttle position, or other similar operational parameters)” where speed, fuel consumption, and operational parameters can be considered provision data and where displaying them to a user can be considered “signal the provision data”
}



Koenig does not teach, take the vehicle entry data as a basis for ascertaining an enable signal to allow use of the vehicle and for providing said enable signal on the internal communication interface. and use the first communication interface to receive vehicle entry data from the server apparatus; 

However, Luke teaches take the vehicle entry data as a basis for ascertaining an enable signal to allow use of the vehicle and for providing said enable signal on the internal communication interface
{
Para [0078] “The user then approaches electric vehicle 110 and uses the user's mobile device as a key to turn on and use electric vehicle 110, thus initiating the user's temporary use session of electric vehicle 110. This may be performed, for example, by communication of security credentials from the collection, charging and distribution machine 108a and/or the electric vehicle sharing management system server 106 to the mobile device 204 (which may be encrypted) associated with the account of the user. These security credentials are recognized by a security system of the electric vehicle 110 in order to enable operation of the electric vehicle 110 for use.”
Where the security credentials, e.g. vehicle entry data, are being recognized to turn the vehicle on, e.g. basis for ascertaining an enable signal.
}
and use the first communication interface to receive vehicle entry data from the server apparatus; 

{
Para [0078] “The user then approaches electric vehicle 110 and uses the user's mobile device as a key to turn on and use electric vehicle 110, thus initiating the user's temporary use session of electric vehicle 110. This may be performed, for example, by communication of security credentials from the collection, charging and distribution machine 108a and/or the electric vehicle sharing management system server 106 to the mobile device 204 (which may be encrypted) associated with the account of the user. These security credentials are recognized by a security system of the electric vehicle 110 in order to enable operation of the electric vehicle 110 for use.”
Where the security credentials, e.g. vehicle entry data, can be received from a server.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig to incorporate the teachings of Luke to Use the vehicle entry data to ascertain an enable signal and to receive the vehicle entry data from a server because these characteristics allows for flexibility in what users can access the vehicle (para [0078] “the electric vehicle sharing management system server 106 and/or the collection, charging and distribution machine 108b at which the user is returning the electric vehicle 110 may also deactivate or remove the security credentials sent to the user's mobile device 204 so that the user's mobile device may no longer be used as a key to turn on or start the electric vehicle 110. The electric vehicle 110 will then be ready for another temporary use session by another user.”)

Regarding Claim 12, Koenig in view of Luke teaches The system according to claim 8. Koenig further wherein the server apparatus is further configured to: receive vehicle user data from the processing unit.
{
Para [0126] “Referring now to FIG. 24, a method 2400 for integrating such user-based information as discussed above with vehicle information is provided. In the method 2400, a route selection of a user is received (step 2402), and data from a recreational vehicle is also received, for example from the vehicle 108 at a server 102 as seen in FIG. 4”
Where user data along with vehicle data can be transmitted to a server from the vehicle.
}

Claim(s) 2-4, 10-11, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 20160003621 A1; hereinafter known as Koenig) in view of Luke et al. (US 20170039668 A1; hereinafter known as Luke) and Naffati et al. (US 20190266190 A1; hereinafter Naffati).

Regarding Claim 2, Koenig in view of Luke teaches The processing unit according to claim 1. 

Koenig in view of Luke does not teach further configured to: use the first communication interface to receive a prescribed handling stipulation; and ascertain the provision data on the basis of the handling stipulation.

Naffati teaches further configured to: use the first communication interface to receive a prescribed handling stipulation; and ascertain the provision data on the basis of the handling stipulation.
{
Para [0014] “a central control device generates a corresponding control command, which is transmitted to respective data collection devices of vehicles in the geographic region and configures the data collection device to operate or generate filters, which require a data stream that includes only recorded values pertaining to fuel consumption and emissions behavior. Correspondingly, the control command includes information on what values from what sensors shall be contained in the data stream. To do so, the control command specifies a number of filters that block or filter out values or sensors not specified by the search request, so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted by the data collection device to a server for communicating with a user defining the search request.”
Where setting a command for filtering sensors can be considered a handling stipulation.

The data collection device can be considered a processing unit and it is communicating with a central control device which can be considered a server as discussed in para [0021], thus the data collection device can be said to be using a first communication interface. The filtered data is being transmitted so it can be said to be provision data.
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Luke to incorporate the teachings of Naffati to use the first communication interface to receive a stipulation for the transmission of data because it allows for only relevant data to be transmitted (para [0012] “To configure a respective data collection device in such a manner that only such data or values are read, stored and transmitted, which are relevant for a current search request or a corresponding data collection campaign, it is provided that filters are activated at the data collection device, which filter out non-relevant data or data not specified by the search request, and correspondingly form a data stream, which includes only information that is relevant for the current search request or the data collection campaign.”)

Regarding Claim 3, Koenig in view of Luke teaches The processing unit according to claim 1. 

Koenig in view of Luke does not teach further configured to: use the first communication interface to receive a prescribed transfer stipulation; and ascertain the provision data on the basis of the handling stipulation.

Naffati teaches further configured to: use the first communication interface to receive a prescribed transfer stipulation; and ascertain the provision data on the basis of the handling stipulation.
{
Para [0014] “a central control device generates a corresponding control command, which is transmitted to respective data collection devices of vehicles in the geographic region and configures the data collection device to operate or generate filters, which require a data stream that includes only recorded values pertaining to fuel consumption and emissions behavior. Correspondingly, the control command includes information on what values from what sensors shall be contained in the data stream. To do so, the control command specifies a number of filters that block or filter out values or sensors not specified by the search request, so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted by the data collection device to a server for communicating with a user defining the search request.”
Where setting a command for filtering values can be considered a transfer stipulation.

The data collection device can be considered a processing unit and it is communicating with a central control device which can be considered a server as discussed in para [0021], thus the data collection device can be said to be using a first communication interface. The filtered data is being transmitted so it can be said to be provision data.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Luke to incorporate the teachings of Naffati to use the first communication interface to receive a stipulation for the transmission of data because it allows for only relevant data to be transmitted (para [0012] “To configure a respective data collection device in such a manner that only such data or values are read, stored and transmitted, which are relevant for a current search request or a corresponding data collection campaign, it is provided that filters are activated at the data collection device, which filter out non-relevant data or data not specified by the search request, and correspondingly form a data stream, which includes only information that is relevant for the current search request or the data collection campaign.”)

Regarding Claim 4, Koenig in view of Luke and Naffati teaches The processing unit according to claim 2. 

Naffati teaches further configured to: use the first communication interface to receive a prescribed transfer stipulation; and ascertain the provision data on the basis of the handling stipulation.
{
Para [0014] “a central control device generates a corresponding control command, which is transmitted to respective data collection devices of vehicles in the geographic region and configures the data collection device to operate or generate filters, which require a data stream that includes only recorded values pertaining to fuel consumption and emissions behavior. Correspondingly, the control command includes information on what values from what sensors shall be contained in the data stream. To do so, the control command specifies a number of filters that block or filter out values or sensors not specified by the search request, so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted by the data collection device to a server for communicating with a user defining the search request.”
Where setting a command for filtering values can be considered a transfer stipulation.

The data collection device can be considered a processing unit and it is communicating with a central control device which can be considered a server as discussed in para [0021], thus the data collection device can be said to be using a first communication interface. The filtered data is being transmitted so it can be said to be provision data.
}

Regarding Claim 10, Koenig in view of Luke teaches The system according to claim 8. 

Koenig in view of Luke does not teach wherein the server apparatus is further configured to: provide the handling stipulation for the purpose of transfer to the processing unit.

Naffati teaches wherein the server apparatus is further configured to: provide the handling stipulation for the purpose of transfer to the processing unit.
{
Para [0014] “a central control device generates a corresponding control command, which is transmitted to respective data collection devices of vehicles in the geographic region and configures the data collection device to operate or generate filters, which require a data stream that includes only recorded values pertaining to fuel consumption and emissions behavior. Correspondingly, the control command includes information on what values from what sensors shall be contained in the data stream. To do so, the control command specifies a number of filters that block or filter out values or sensors not specified by the search request, so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted by the data collection device to a server for communicating with a user defining the search request.”
Where setting a command for filtering sensors can be considered a handling stipulation.

The data collection device can be considered a processing unit and it is communicating with a central control device which can be considered a server as discussed in para [0021], thus the stipulation is being provided by the server and transmitted to the processing unit.
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Luke to incorporate the teachings of Naffati to use a server to provide a stipulation for the transmission of data because it allows for only relevant data to be transmitted (para [0012] “To configure a respective data collection device in such a manner that only such data or values are read, stored and transmitted, which are relevant for a current search request or a corresponding data collection campaign, it is provided that filters are activated at the data collection device, which filter out non-relevant data or data not specified by the search request, and correspondingly form a data stream, which includes only information that is relevant for the current search request or the data collection campaign.”)
Regarding Claim 11, Koenig in view of Luke teaches The system according to claim 8. 

Koenig in view of Luke does not teach wherein the server apparatus is further configured to: provide the transfer stipulation for the purpose of transfer to the processing unit.

Naffati teaches wherein the server apparatus is further configured to: provide the transfer stipulation for the purpose of transfer to the processing unit.
{
Para [0014] “a central control device generates a corresponding control command, which is transmitted to respective data collection devices of vehicles in the geographic region and configures the data collection device to operate or generate filters, which require a data stream that includes only recorded values pertaining to fuel consumption and emissions behavior. Correspondingly, the control command includes information on what values from what sensors shall be contained in the data stream. To do so, the control command specifies a number of filters that block or filter out values or sensors not specified by the search request, so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted by the data collection device to a server for communicating with a user defining the search request.”
Where setting a command for filtering values can be considered a transfer stipulation.

The data collection device can be considered a processing unit and it is communicating with a central control device which can be considered a server as discussed in para [0021], thus the stipulation is being provided by the server and transmitted to the processing unit.
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Luke to incorporate the teachings of Naffati to use a server to provide a stipulation for the transmission of data because it allows for only relevant data to be transmitted (para [0012] “To configure a respective data collection device in such a manner that only such data or values are read, stored and transmitted, which are relevant for a current search request or a corresponding data collection campaign, it is provided that filters are activated at the data collection device, which filter out non-relevant data or data not specified by the search request, and correspondingly form a data stream, which includes only information that is relevant for the current search request or the data collection campaign.”)
Regarding Claim 15, Koenig in view of Luke teaches The system according to claim 10. 

Naffati teaches wherein the server apparatus is further configured to: provide the transfer stipulation for the purpose of transfer to the processing unit.
{
Para [0014] “a central control device generates a corresponding control command, which is transmitted to respective data collection devices of vehicles in the geographic region and configures the data collection device to operate or generate filters, which require a data stream that includes only recorded values pertaining to fuel consumption and emissions behavior. Correspondingly, the control command includes information on what values from what sensors shall be contained in the data stream. To do so, the control command specifies a number of filters that block or filter out values or sensors not specified by the search request, so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted by the data collection device to a server for communicating with a user defining the search request.”
Where setting a command for filtering values can be considered a transfer stipulation.

The data collection device can be considered a processing unit and it is communicating with a central control device which can be considered a server as discussed in para [0021], thus the stipulation is being provided by the server and transmitted to the processing unit.
}
Regarding Claim 17, Koenig in view of Luke and Naffati teaches The system according to claim 10. Koenig further wherein the server apparatus is further configured to: receive vehicle user data from the processing unit.
{
Para [0126] “Referring now to FIG. 24, a method 2400 for integrating such user-based information as discussed above with vehicle information is provided. In the method 2400, a route selection of a user is received (step 2402), and data from a recreational vehicle is also received, for example from the vehicle 108 at a server 102 as seen in FIG. 4”
Where user data along with vehicle data can be transmitted to a server from the vehicle.
}
Regarding Claim 18, Koenig in view of Luke and Naffati teaches The system according to claim 11. Koenig further wherein the server apparatus is further configured to: receive vehicle user data from the processing unit.
{
Para [0126] “Referring now to FIG. 24, a method 2400 for integrating such user-based information as discussed above with vehicle information is provided. In the method 2400, a route selection of a user is received (step 2402), and data from a recreational vehicle is also received, for example from the vehicle 108 at a server 102 as seen in FIG. 4”
Where user data along with vehicle data can be transmitted to a server from the vehicle.
}

Claim(s) 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 20160003621 A1; hereinafter known as Koenig) in view of Luke et al. (US 20170039668 A1; hereinafter known as Luke) and Lei et al. (US 20190141756 A1; hereinafter Lei).

Regarding Claim 5, Koenig in view of Luke teaches The processing unit according to claim 1. 

Koenig in view of Luke does not teach further configured to: use the first communication interface of the processing unit to receive data containers, which are representative of program data for updating vehicle functions from the server apparatus; and provide said data containers on the internal communication interface.

Lei teaches further configured to: use the first communication interface of the processing unit to receive data containers, which are representative of program data for updating vehicle functions from the server apparatus; and provide said data containers on the internal communication interface.
{
Para [0020] “The AV modem 126 may support receiving software updates and navigation system updates (e.g., map updates) for the vehicle 102, or more particularly the vehicle 102 ECU's, from the vehicle data servers 106 over the network 150 and/or may support uploading images and videos captured by a vehicle 102 camera to the vehicle data servers 106 over the network 150. Such data may facilitate driving operation of the vehicle 102 when the vehicle 102 is an autonomous vehicle.”

Where as shown in fig. 1 the AV modem label 126 can be considered to have a first communication interface that connects with the vehicle data servers and it connects to the vehicle ECU, label 122, via a internal communication interface, label 128
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Luke to incorporate the teachings of Lei to have a server update the program code for ECUs wirelessly because as is well known in the art updating vehicle ECUs using a server increases convenience as no trip to a service center is required.

Regarding Claim 9, Koenig in view of Luke teaches The processing unit according to claim 8. 

Koenig in view of Luke does not teach wherein the server apparatus is further configured to: provide data containers for the purpose of transfer to the processing unit.

Lei teaches wherein the server apparatus is further configured to: provide data containers for the purpose of transfer to the processing unit.
{
Para [0020] “The AV modem 126 may support receiving software updates and navigation system updates (e.g., map updates) for the vehicle 102, or more particularly the vehicle 102 ECU's, from the vehicle data servers 106 over the network 150 and/or may support uploading images and videos captured by a vehicle 102 camera to the vehicle data servers 106 over the network 150. Such data may facilitate driving operation of the vehicle 102 when the vehicle 102 is an autonomous vehicle.”

Where the vehicle data servers are transmitting software updates, e.g. data containers, to the vehicle modem which would have a processing unit.
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Luke to incorporate the teachings of Lei to have a server update the program code for ECUs wirelessly because as is well known in the art updating vehicle ECUs using a server increases convenience as no trip to a service center is required.

Claim(s) 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 20160003621 A1; hereinafter known as Koenig) in view of Luke et al. (US 20170039668 A1; hereinafter known as Luke) and Lei et al. (US 20190141756 A1; hereinafter Lei) and Naffati et al. (US 20190266190 A1; hereinafter Naffati).

Regarding Claim 13, Koenig in view of Luke and Lei teaches The system according to claim 9. 

Koenig in view of Luke and Lei does not teach wherein the server apparatus is further configured to: provide the handling stipulation for the purpose of transfer to the processing unit.

Naffati teaches wherein the server apparatus is further configured to: provide the handling stipulation for the purpose of transfer to the processing unit.
{
Para [0014] “a central control device generates a corresponding control command, which is transmitted to respective data collection devices of vehicles in the geographic region and configures the data collection device to operate or generate filters, which require a data stream that includes only recorded values pertaining to fuel consumption and emissions behavior. Correspondingly, the control command includes information on what values from what sensors shall be contained in the data stream. To do so, the control command specifies a number of filters that block or filter out values or sensors not specified by the search request, so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted by the data collection device to a server for communicating with a user defining the search request.”
Where setting a command for filtering sensors can be considered a handling stipulation.

The data collection device can be considered a processing unit and it is communicating with a central control device which can be considered a server as discussed in para [0021], thus the stipulation is being provided by the server and transmitted to the processing unit.
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Luke and Lei to incorporate the teachings of Naffati to use a server to provide a stipulation for the transmission of data because it allows for only relevant data to be transmitted (para [0012] “To configure a respective data collection device in such a manner that only such data or values are read, stored and transmitted, which are relevant for a current search request or a corresponding data collection campaign, it is provided that filters are activated at the data collection device, which filter out non-relevant data or data not specified by the search request, and correspondingly form a data stream, which includes only information that is relevant for the current search request or the data collection campaign.”)

Regarding Claim 14, Koenig in view of Luke and Lei teaches The system according to claim 9. 

Koenig in view of Luke and Lei does not teach wherein the server apparatus is further configured to: provide the transfer stipulation for the purpose of transfer to the processing unit.

Naffati teaches wherein the server apparatus is further configured to: provide the transfer stipulation for the purpose of transfer to the processing unit.
{
Para [0014] “a central control device generates a corresponding control command, which is transmitted to respective data collection devices of vehicles in the geographic region and configures the data collection device to operate or generate filters, which require a data stream that includes only recorded values pertaining to fuel consumption and emissions behavior. Correspondingly, the control command includes information on what values from what sensors shall be contained in the data stream. To do so, the control command specifies a number of filters that block or filter out values or sensors not specified by the search request, so that only the values or sensors specified by the search request are recorded or actuated respectively, stored and transmitted by the data collection device to a server for communicating with a user defining the search request.”
Where setting a command for filtering values can be considered a transfer stipulation.

The data collection device can be considered a processing unit and it is communicating with a central control device which can be considered a server as discussed in para [0021], thus the stipulation is being provided by the server and transmitted to the processing unit.
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koenig in view of Luke and Lei to incorporate the teachings of Naffati to use a server to provide a stipulation for the transmission of data because it allows for only relevant data to be transmitted (para [0012] “To configure a respective data collection device in such a manner that only such data or values are read, stored and transmitted, which are relevant for a current search request or a corresponding data collection campaign, it is provided that filters are activated at the data collection device, which filter out non-relevant data or data not specified by the search request, and correspondingly form a data stream, which includes only information that is relevant for the current search request or the data collection campaign.”)

Regarding Claim 16, Koenig in view of Luke and Lei teaches The system according to claim 9. Koenig further wherein the server apparatus is further configured to: receive vehicle user data from the processing unit.
{
Para [0126] “Referring now to FIG. 24, a method 2400 for integrating such user-based information as discussed above with vehicle information is provided. In the method 2400, a route selection of a user is received (step 2402), and data from a recreational vehicle is also received, for example from the vehicle 108 at a server 102 as seen in FIG. 4”
Where user data along with vehicle data can be transmitted to a server from the vehicle.
}


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tharaldson et al. (US 20140244110 A1) teaches “In another embodiment, the mobile device 110 provides a security device or security key for the vehicle through its communication with the gauge 414. In an illustrated embodiment, the mobile device 110 includes a driver profile including age and experience level. The gauge 414 receives the driver profile information from the mobile device 110 and automatically sets vehicle settings such as the vehicle suspension, shifting patterns, etc. based upon the driver profile.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668            

/ABDHESH K JHA/Primary Examiner, Art Unit 3668